Citation Nr: 9934960	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  95-09 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that denied the veteran a total rating for compensation 
purposes based on individual unemployability.  A notice of 
disagreement was received in March 1995.  A statement of the 
case was issued in March 1995.  A substantive appeal was 
received from the veteran in April 1995.  A hearing was held 
at the RO in April 1995.  


FINDINGS OF FACT

1.  The veteran is service-connected for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling; and the residuals of a shrapnel wound to the right 
arm, evaluated as 10 percent disabling.  The veteran's 
combined disability rating is 60 percent.  

2.  The evidence of record demonstrates that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities.   


CONCLUSION OF LAW

The veteran is totally disabled for compensation purposes 
based on individual unemployability due to service-connected 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
is entitled to a total rating for compensation purposes based 
on individual unemployability.  In this regard, the Board 
notes that total disability ratings for compensation purposes 
may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16(a) (1999).  Marginal 
employment shall not be considered substantially gainful 
employment.

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
employment by reason of service connected disabilities and 
whose disabilities do not meet the percentage standards of 
38 C.F.R. § 4.16(a) shall be rated totally disabled on an 
extra-schedular basis.  38 C.F.R. § 4.16(b) (1999).

In this case, service connection has been established for 
PTSD, evaluated as 50 percent disabling, and for the 
residuals of a shrapnel wound to the right arm, evaluated as 
10 percent disabling.  The veteran's combined service-
connected disability rating is 60 percent, and has been since 
February 1994.  Therefore, it is clear that the veteran does 
not meet the schedular requirements necessary for the 
assignment of a total rating under 38 C.F.R. § 4.16(a) 
(1999).

Thus, the issue is whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  38 
C.F.R. § 4.16(b) (1999); Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The record must reflect that circumstances, apart 
from non-service-connected conditions, place him in a 
different position than other veterans having a 60 percent 
compensation rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The veteran and his representative's chief contention is that 
the manifestations of the veteran's service-connected PTSD 
prevent him from securing or following a substantially 
gainful occupation.  It is noted that during the April 1995 
RO hearing, reference was made to the veteran's right arm 
disability, and the affect it had on his employment, but 
neither the veteran nor his representative have specifically 
argued that this disability prevented employment.  The Board 
will therefore focus on how the veteran's service-connected 
PTSD affects him socially and industrially.  

Regarding the veteran's employment history, the Board notes 
that his claim for a total rating for compensation purposes 
based on individual unemployability (VA Form 21-8940, 
received in February 1994) reflects that he was last employed 
on a full time basis from January 1987 to August 1989 as an 
"aide."  Evidence of record includes the reports of VA 
examinations and the veteran's testimony given during the 
April 1995 RO hearing.  

A VA examination was accomplished in August 1993, the report 
of which notes that the veteran gave a history of not being 
able to work since 1989 when he left his job as a therapist 
aide at a hospital, due to flashbacks, nervousness, anger, 
and poor impulse control, combined with substance abuse.  
During this examination, the veteran reported that he had 
abstained from drugs and alcohol for the past two years, but 
that flashbacks and nightmares had increased in severity and 
frequency.  It was noted that the veteran was seeing a 
psychiatrist once a week, was taking antidepressant 
medication, and attended PTSD group therapy intermittently.  

Other subjective complaints included constant intrusive 
thoughts of war experiences, anger, and thoughts of suicide 
and homicide.  The veteran noted that he coped with these 
problems by isolating himself from people and situations.  He 
stated that he experienced flashbacks for five to ten minutes 
in duration, several times a day.  He also indicated that he 
had survival guilt.  Objective findings included that the 
veteran was tense, anxious, and depressed, had very low self 
esteem, angry feelings, and experienced auditory and visual 
hallucinations.  Further, he was found to have an obsessive 
rumination with death and dying, and poor concentration.  He 
was coherent and relevant.  The veteran was diagnosed with 
PTSD, and the examiner's assessment was that, due to these 
symptoms, the veteran was not capable of functioning in a 
work situation. 

In January 1994, the veteran was admitted to a VA Medical 
Center for treatment of his severe PTSD.  Mental status 
evaluation revealed that the veteran was alert and clear, had 
the capacity to carry out routine daily tasks and care for 
himself (had good hygiene), was friendly and coherent, and 
had a depressed affect.  Further, he had no delusions or 
hallucinations, and no major memory deficits.  He had 
difficulty sustaining concentration, but his judgment and 
insight were good.  While hospitalized, he was treated for 
PTSD, which reportedly led to the following problems: psychic 
numbing, survival guilt, mixed substance abuse, and 
unresolved grief.  

VA psychiatric (outpatient) clinic records reflect that the 
veteran was seen in February 1994 and assessed with severe 
PTSD and depression but seemed to be responding to medication 
and a treatment program.  In March 1994 he was again seen 
with PTSD and depression, and the examiner's objective 
assessment was that he had increased flashbacks and 
nightmares and had become more depressed due to the 
hospitalization of his son due to mental illness, and a fear 
of relapsing into substance abuse. 

In June 1994, the veteran was again seen with PTSD and 
depression, and the examiner's objective assessment was that 
the veteran continued to have severe PTSD but showed some 
response to antidepressant medication.  In February 1995, he 
was again seen with PTSD and depression, and that examiner 
noted that PTSD continued to be severe, and that the veteran 
reported increased flashbacks and nightmares about Vietnam.  

During the April 1995 RO hearing, the veteran testified that 
he left his job in August 1989 because of his substance abuse 
problems, and that, essentially, he is unable to engage in 
any form of gainful employment due to his PTSD.  He noted 
that he has been clean and sober for about four years, and 
that he attends narcotics anonymous.  The veteran further 
testified that he has a phobia about being around a lot of 
people, and that he is incapable of dealing with others.  He 
indicated that he had been married for 17 years but currently 
lived alone, and that he had a girlfriend.  He noted that he 
did not see his girlfriend often, and that he did not 
socialize.  The veteran also noted that he had suicidal and 
homicidal thoughts and had nightmares.  Regarding employment, 
he testified that he last worked in August 1989 but resigned 
due to his substance abuse.  He noted that he tried to work 
on a voluntary basis (teaching, working for the church), but 
was unable to follow through due to concentration difficulty 
and difficulty being around people.  

The veteran was seen at the VA psychiatric clinic in March 
1996 complaining of increased nightmares and flashbacks and 
was assessed with continued severe PTSD, which had gotten 
worse during the preceding month.  In mid November 1996, the 
veteran was again seen at the clinic, and he again reported 
nightmares and flashbacks and was again assessed with severe 
PTSD.

A VA examination was accomplished in March 1998, the report 
of which indicates that the veteran is a combat veteran who 
sees a psychiatrist every two weeks to three times a month, 
as needed, and attends individual and group therapy (the 
claims folder contains references to, and some notes 
pertaining to, the veteran's therapy sessions).  The examiner 
noted that progress reports reflected that the veteran had 
been expressing a great deal of guilt and shame about his 
life, and that he felt like hiding from the public.  Further, 
these notes reflected that he reported an increase in 
nightmares and flashbacks about Vietnam, as well as 
depression and suicidal ideation.  

During the examination, the veteran apparently noted that he 
has been unable to work since 1989, and that he lived an 
isolated life with no social contacts.  He reported that he 
pays someone to do his grocery shopping and to occasionally 
clean his house, due to fear of dealing with the public and a 
lack of energy and motivation.  

Subjective complaints included weekly suicidal thoughts, 
uncontrollable crying spells, feelings of hopelessness and 
helplessness, survival guilt, daily nightmares (including 
about combat), flashbacks, feeling intimidated by people and 
crowds, auditory hallucinations, startle reaction, and not 
being happy.  The examiner noted that the veteran was 
hypervigilant and hyperalert to the point of near paranoia.

Objective findings included that the veteran related in a 
guarded and superficial manner, that his speech was coherent 
and relevant but under productive and not spontaneous.  His 
affect and mood were depressed, and his thought process was 
slowed down as a result of depression, although he was well 
organized.  His thought content centered around Vietnam and 
his gloomy outlook on himself and his life.  It was noted 
that at one point his mind went blank while discussing 
Vietnam (this was noted to be a mental block), and his 
cognitive function was found to be average.  His insight and 
judgment were fair.  

The examiner concluded the report by indicating that the 
veteran continued to suffer from severe PTSD symptoms, 
including visual, olfactory, and auditory illusions or 
hallucinations, and severe PTSD-related depression.  

In the report of a March 1998 VA genitourinary examination it 
is noted, presumably by the examiner, that "[t]he veteran is 
permanently disabled with a psychiatric diagnosis of PTSD."  
This opinion appears to be, however, an assessment given to 
the examiner by the veteran.  

Other evidence included in the claims folder includes records 
from the Social Security Administration (SSA), which reflect 
that in 1992 the veteran was found to be totally disabled due 
primarily to his psychiatric disability.  It is noted that 
while such a determination with regard to unemployability is 
"pertinent" to a determination of veteran's ability to engage 
in substantially gainful employment for purposes of VA 
adjudication, it is not controlling.  Martin v. Brown, 4 Vet. 
App. 136, 140 (1993).

That said, the Board finds that, after reviewing the record 
from a longitudinal perspective and resolving all doubt in 
favor of the veteran, the veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected disabilities, particularly his PTSD.  The report of 
the August 1993 VA examination appears to be the only medical 
evidence of record that specifically and objectively 
indicates that the veteran is unable to obtain and/or 
maintain gainful employment due to the manifestations of his 
PTSD, to include his anxiety, depression, anger, 
hallucinations, and poor concentration.  

The symptoms which led this examiner to come to such a 
conclusion are documented throughout the reports of 
subsequent psychiatric treatment received by the veteran and 
as such, though this more recent evidence does not 
specifically indicate that these symptoms continue to render 
the veteran unemployable, it is apparent to the Board that 
such is the case.  There is no question that the veteran's 
PTSD is productive of severe industrial impairment.  
Significantly, there is no indication in the relevant medical 
evidence of record suggesting that substance abuse prevents 
the veteran from securing or following gainful employment.  

The Board stresses that the underlying question is whether 
the veteran's service-connected disabilities render him 
unemployable.  As reflected by the evidence noted above, the 
veteran's service-connected disabilities, specifically PTSD, 
present severe industrial impairment, the circumstances of 
which the Board finds place the veteran's case in a different 
position than similarly rated veterans.  See Van Hoose.  
Therefore it is concluded that a total rating for 
compensation purposes based on individual unemployability was 
warranted under 38 C.F.R. § 4.16(a) (1999).  



ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits. 




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

